1

2

3                              UNITED STATES DISTRICT COURT

4                                     DISTRICT OF NEVADA

5

6     ANTWAN RICHARDSON,                               Case No. 3:18-cv-00280-MMD-CBC

7                                         Plaintiff,                  ORDER
             v.
8
      ROBERT HUSTON, et al.,
9                                    Defendants.
10

11          This action began with a pro se civil rights complaint filed under 42 U.S.C. § 1983

12   by a former state prisoner. On August 26, 2019, this Court issued an order directing

13   Plaintiff to file his updated address with this Court within 30 days. (ECF No. 4 at 1.) The

14   30-day period has now expired, and Plaintiff has not filed his updated address or

15   otherwise responded to the Court’s order.

16          District courts have the inherent power to control their dockets and “[i]n the

17   exercise of that power, they may impose sanctions including, where appropriate . . .

18   dismissal” of a case. Thompson v. Hous. Auth. of City of Los Angeles, 782 F.2d 829, 831

19   (9th Cir. 1986). A court may dismiss an action, with prejudice, based on a party’s failure

20   to prosecute an action, failure to obey a court order, or failure to comply with local rules.

21   See Ghazali v. Moran, 46 F.3d 52, 53-54 (9th Cir. 1995) (affirming dismissal for

22   noncompliance with local rule); Ferdik v. Bonzelet, 963 F.2d 1258, 1260-61 (9th Cir. 1992)

23   (affirming dismissal for failure to comply with an order requiring amendment of complaint);

24   Carey v. King, 856 F.2d 1439, 1440-41 (9th Cir. 1988) (affirming dismissal for failure to

25   comply with local rule requiring pro se plaintiffs to keep court apprised of address); Malone

26   v. U.S. Postal Service, 833 F.2d 128, 130 (9th Cir. 1987) (affirming dismissal for failure

27   to comply with court order); Henderson v. Duncan, 779 F.2d 1421, 1424 (9th Cir. 1986)

28   (affirming dismissal for lack of prosecution and failure to comply with local rules).
1           In determining whether to dismiss an action for lack of prosecution, failure to obey
2    a court order, or failure to comply with local rules, the Court must consider several factors:
3    (1) the public’s interest in expeditious resolution of litigation; (2) the court’s need to
4    manage its docket; (3) the risk of prejudice to the defendants; (4) the public policy favoring
5    disposition of cases on their merits; and (5) the availability of less drastic alternatives.
6    See Thompson, 782 F.2d at 831; Henderson, 779 F.2d at 1423-24; Malone, 833 F.2d at
7    130; Ferdik, 963 F.2d at 1260-61; Ghazali, 46 F.3d at 53.
8           Here, the Court finds that the first two factors, the public’s interest in expeditiously
9    resolving this litigation and the Court’s interest in managing the docket, weigh in favor of
10   dismissal. The third factor, risk of prejudice to Defendants, also weighs in favor of
11   dismissal, since a presumption of injury arises from the occurrence of unreasonable delay
12   in filing a pleading ordered by the court or prosecuting an action. See Anderson v. Air
13   West, 542 F.2d 522, 524 (9th Cir. 1976). The fourth factor—the public policy favoring
14   disposition of cases on their merits—is greatly outweighed by the factors weighin in favor
15   of dismissal discussed herein. Finally, a court’s warning to a party that his failure to obey
16   the court’s order will result in dismissal satisfies the “consideration of alternatives”
17   requirement. See Ferdik, 963 F.2d at 1262; Malone, 833 F.2d at 132-33; Henderson, 779
18   F.2d at 1424. The Court’s order requiring Plaintiff to file his updated address with the
19   Court within 30 days expressly stated: “IT IS FURTHER ORDERED that, if Plaintiff fails
20   to timely comply with this order, the Court will dismiss this case without prejudice.” (ECF
21   No. 4 at 2.) Thus, Plaintiff had adequate warning that dismissal would result from his
22   noncompliance with the Court’s order to file his updated address within 30 days.
23          It is therefore ordered that this action is dismissed without prejudice based on
24   Plaintiff’s failure to file an updated address in compliance with this Court’s August 26,
25   2019, order.
26   ///
27   ///
28
                                                   2
1    The Clerk of Court is directed to enter judgment accordingly and close this case.
2    DATED THIS 30th day of September 2019.
3

4                               MIRANDA M. DU
                                CHIEF UNITED STATES DISTRICT JUDGE
5

6

7

8

9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26
27

28
                                          3
